Title: To Benjamin Franklin from Thomas Walpole, 5 March 1777
From: Walpole, Thomas
To: Franklin, Benjamin


Dear Sir
London 5 March 1777.
It is some time since I prepared the inclosed letter in answer to that you was so kind to favour me with by Dr. Bancroft. A diffidence arising from serious concern and agitation of mind on the cruel situation and melancholy prospect of affairs prevented my sending it forward which I now do as a testimony that I was both pleased and flattered by your remembrance of me, at the same time having at last closed accounts with my Associators in the Ohio purchase. I send you here inclosed yours with a circular letter and a remittance for the ballance as at foot noted, and I shall desire you will send me a receipt for the ballance of accounts betwixt us. News you will not expect from me the best friends of this Country meet often but it is only to lament its misguidance. I am with the Sincerest regard Dear Sir your most faithfull and affectionate humble Servant
Thomas Walpole

The bills inclosed are Liv: 2500. 2739:16:9. ds: 29 Feby at 2 / mo. date on Lavabre Doerner & Co.

 
Notation: Walpole 1. feby. 1777.
